DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bien US 2006/0213455.
Regarding claim 1, Bien discloses an apparatus comprising: a collar (26) having a first attachment member (22); and a leash assembly comprising: a grip handle (80’) having a switch (44’) thereon, said switch connected to a battery (81’); a leash line (10’) extending from said grip handle; an electrical line (Bien, ¶0096) extending from said switch of said grip handle along a length of said leash line; and a second attachment member (18’) adapted to couple with said first attachment member, said second attachment member having a solenoid (160) positioned therein, said solenoid connected to said electrical line (Bien, ¶0093-0096), said solenoid operable to selectively open and close said second attachment member so as to selectively retain or release said first attachment member.
Regarding claim 5, Bien further discloses the first attachment member having a first magnetic member thereon, said second attachment member having a second magnetic member thereon (Bien, ¶0100).
Regarding claim 9, Bien further discloses the leash assembly comprising: a retractable leash assembly having a spool (85, 85’) therein, said leash line and said electrical line being co-wound on said spool.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alonzo et al US 8,151,737.
Regarding claim 11, Alonzo discloses a leash for a pet, the leash comprising: a handle (6); a first portion (5) extending from said handle; a second portion (1) extending from said first portion opposite said handle, said second portion (Alonzo, column 2: lines 36-45) having a greater rigidity than said first portion; and an attachment member (7) affixed to said second portion opposite said first portion.
Regarding claims 12 and 13, Alonzo further discloses said first portion comprising an unreinforced flexible material (Alonzo, abstract), said second portion comprising a reinforced flexible material comprising: a fiberglass rod core; and a fabric surround. (Alonzo, column 2: lines 36-45).

Allowable Subject Matter
Claims 2-4, 6-8, 10,  and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Bien discloses an apparatus comprising a collar, with a first attachment member, a leash line, a second attachment member that couples with the first attachment member; the second attachment member having a solenoid. Not disclosed by Bien is the second attachment member having an open ended housing and a pair of arms; or the leash having first and second portions with different rigidities. 
Alonzo discloses the leash of claim 11. Alonzo does not disclose a housing having an open end; a magnet or a solenoid. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,103,771; US 6,006,699.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTEN C HAYES/Primary Examiner, Art Unit 3642